Illinois Official Reports

                                    Appellate Court



           Coalition to Request Equitable Allocation of Costs Together (REACT) v.
                    Illinois Commerce Comm’n, 2015 IL App (2d) 140202



Appellate Court        THE COALITION TO REQUEST EQUITABLE ALLOCATION OF
Caption                COSTS TOGETHER (REACT), Petitioner, v. ILLINOIS
                       COMMERCE COMMISSION, COMMONWEALTH EDISON
                       COMPANY, THE BUILDING OWNERS AND MANAGERS
                       ASSOCIATION, THE CHICAGO TRANSIT AUTHORITY, THE
                       CITIZENS UTILITY BOARD, THE CITY OF CHICAGO, THE
                       COMMERCIAL GROUP, THE ILLINOIS INDUSTRIAL ENERGY
                       CONSUMERS, KROGER COMPANY, NORTHEAST ILLINOIS
                       REGIONAL COMMUTER RAILWAY CORPORATION d/b/a
                       Metra, NUCOR STEEL KANKAKEE, THE PEOPLE OF THE
                       STATE OF ILLINOIS, and THE UNITED STATES DEPARTMENT
                       OF ENERGY, Respondents.



District & No.         Second District
                       Docket No. 2-14-0202



Filed                  March 6, 2015




Decision Under         Petition for review of order of Illinois Commerce Commission, No.
Review                 13-0387.




Judgment               Affirmed.
     Counsel on               Christopher J. Townsend, Christopher N. Skey, and Adam T.
     Appeal                   Margolin, all of Quarles & Brady LLP, of Chicago, for petitioner.

                              John P. Kelliher, of Illinois Commerce Commision, of Chicago, for
                              respondent Illinois Commerce Commission.


     Panel                    JUSTICE JORGENSEN delivered the judgment of the court, with
                              opinion.
                              Presiding Justice Schostok and Justice Hutchinson concurred in the
                              judgment and opinion.




                                               OPINION

¶1         In 2013, the Illinois Commerce Commission (Commission) approved the performance-
       based formula rate that Commonwealth Edison (ComEd) proposed to apply to its various
       customer classes. Petitioner, The Coalition to Request Equitable Allocation of Costs Together
       (REACT), appeals. We affirm the Commission’s ruling, because: (1) the Commission did not
       err in interpreting the requirements of the statute; (2) the evidence substantiated the
       Commission’s finding that a cost-based rate design did not require further segmenting the
       primary-voltage level of service by phase of service; and (3) the Commission reasonably found
       that the benefits of a further study on the question did not outweigh the costs.

¶2                                            I. BACKGROUND
¶3         The instant case arises out of a 2013 rate-design, or cost-allocation, proceeding before the
       Commission, wherein the Commission evaluated the performance-based formula rate that
       ComEd proposed to apply to its various customer classes. 220 ILCS 5/16-108.5(c) (West
       2012). Section 16-108.5(c) of the Public Utilities Act (Act) is part of what is commonly
       referred to as the 2011 Energy Infrastructure Modernization Act (EIMA). EIMA requires the
       Commission to periodically consider revenue-neutral tariff changes related to the rate design
       of a participating utility’s performance-based formula rate. Id. The total rate, or total amount
       due to the utility from all of its customer classes, is evaluated annually through formula rate
       cases. Id. The rate design or cost allocation, as is at issue here, is evaluated once every three
       years in its own proceeding. Id. Any changes in allocation are called “revenue neutral” because
       the total revenue requirement remains the same and only the allocations among the customer
       classes may change. Because only the allocations change, the rate-design inquiry has been
       described as a “zero sum game.” The goal is to satisfy ComEd’s revenue requirement in a
       manner that is fair to all 15 of its customer classes.
¶4         REACT disagrees that the proposed rate design is fair to the two customer classes that
       comprise its membership, the “Extra Large Load” (ELL) class and the “High Voltage (Over 10
       MW)” (HV over 10 MW) class. REACT formed in 2007 to fight what it viewed as a
       disproportionate rate design, or cost allocation, that included a proposed rate increase for


                                                   -2-
     members of the ELL and HV over 10 MW classes of 140% and 129%, respectively. As a
     comparison, the proposed rate increase for other classes ranged between 7.5% and 30%
     (excluding the “High Voltage (Other)” class and the railroad class, which, for reasons to be
     discussed later, was viewed by both ComEd and the Commission as a “unique class”). In
     ComEd’s view, however, what REACT viewed as a disproportionate rate increase was
     actually a correction. The proposed increase was an attempt to eliminate the other classes’
     existing subsidization of costs caused by the ELL and HV over 10 MW classes.
¶5       ComEd has based its proposed rate design on an evolving embedded-cost-of-service study
     (ECOSS). Since 2007, REACT and other interested parties have been challenging–and the
     Commission has been reviewing and ordering the refinement of–that ECOSS. Finally, in the
     2013 order from which REACT now appeals, the Commission found the ECOSS sufficiently
     refined to support the proposed rate design (at least as to the cost-allocation principles at issue
     here). Before addressing the 2013 order, we first recap the preceding orders, from 2007, 2008,
     and 2010. In each of those orders, which were entered before the EIMA was enacted, the total
     amount due as well as the allocation, or rate design, were evaluated in a single proceeding. Our
     summary, however, focuses on the allocation, or rate design, issues. As will become apparent,
     in those earlier proceedings, the Commission was concerned with differentiating primary-
     versus secondary-voltage levels of service. In the 2013 proceeding, however, it was satisfied
     with the differentiation and declined to further segment the levels of service.

¶6                                        A. 2007 Rate Case
¶7       In the 2007 rate case (No. 07-0566), the Commission found the ECOSS deficient for its
     failure to differentiate between primary and secondary service levels:
                  “ComEd’s network can be divided into primary and secondary service on the basis
              of voltage. Some customers take electric service at high voltage only. These are
              primary customers. They comprise [0].2% of customers, yet they represent 20% of the
              system’s peak demand. *** ComEd fails to separately allocate these [the cost of
              maintaining the secondary system] to secondary customers. Intervenors representing
              primary customers allege that about $88 million of these costs are allocated in error to
              primary customers, significantly raising their cost of service. ***
                  ***
                  ComEd admits that the assignment of primary and secondary distribution costs
              would likely reduce the total cost allocation to [primary] customers in the [ELL, HV],
              and Railroad delivery classes. Although admitting on cross examination that it did not
              know how expensive this analysis would be, ComEd, nevertheless argues that the cost
              of the primary[/]secondary analysis exceeds the benefits because the benefits would
              flow to a small number of customers. This overlooks our explicit policy objective of
              assigning costs where they belong. ***
                                                  ***
                  Having considered the evidence and arguments of the parties, the Commission
              finds that the ECOSS is deficient in not separating and properly allocating primary and
              secondary service costs.” Commonwealth Edison Co., No. 07-0566, at 206-07 (Sept.
              10, 2008).



                                                  -3-
¶8         The Commission ordered ComEd to further refine the ECOSS based on a proper allocation
       of primary- and secondary-level costs. The Commission found it important to separate primary
       and secondary customers, because, while “the vast majority of ComEd’s customers take
       service at lower voltages that utilize its extensive distribution system, a small number of
       customers take service at higher voltages that bypass significant portions of the distribution
       infrastructure. Their cost of service is therefore lower on a per kilowatt basis. The rates charged
       these primary system customers should reflect this lower cost of service.” Commonwealth
       Edison Co., No. 08-0532, at 35 (Apr. 21, 2010). The Commission initiated a “special
       investigation proceeding” on the issue, to be heard in 2008. In the meantime, the Commission
       authorized ComEd to move its rates for the ELL and HV over 10 MW classes 25% closer to the
       increases proposed in the ECOSS.

¶9                               B. The 2008 Special Investigation Proceeding
¶ 10        In the 2008 special investigation proceeding (No. 08-0532), the Commission recognized
       that it would first need to define primary- versus secondary-distribution systems, so as to mark
       the cutoff between the two. ComEd offered that the Commission had historically accepted its
       position that a primary system is defined as consisting of facilities used to distribute electricity
       at voltages of 4 kV or higher and less than 69 kV. A secondary system is defined as consisting
       of facilities used to distribute electricity at voltages of less than 4 kV.
¶ 11        The opposition, particularly the Illinois Industrial Energy Consumers (IIEC), did not
       necessarily disagree that 4 kV was a proper cutoff. However, among other points, it argued that
       it is difficult to consistently apply that standard, because certain primary facilities, particularly
       “single-phase primary voltage level circuits,” are often used exclusively to provide service at
       secondary voltages. 1 In other words, certain primary customers generally do not use the
       single-phase lines. The Commission was not convinced.
¶ 12        The Commission noted: “The bottom line is that there is no hard and fast dividing line
       between primary and secondary voltages. The separation between the two is based on
       judgment.” Id. at 36. The Commission agreed to make 4 kV the dividing line and directed
       ComEd to incorporate that decision into its next ECOSS. It noted that further refinement was
       needed, however, and it directed ComEd to provide the following in the next rate proceeding:
       (1) the results of direct observation, or sampling and estimation, to develop more accurate and
       transparent differentiation of primary and secondary costs; (2) other utilities’ methods of
       differentiating primary and secondary systems and costs; (3) function-based definitions of
       service voltages; (4) an analysis of which customer groups are served by which system’s
       service components; and (5) consideration of redefining rate classes on the basis of voltage or
       equipment usage to better reflect the cost of service. Id. at 40.

¶ 13                                       C. 2010 Rate Case
¶ 14       In the 2010 rate case (No. 10-0467), IIEC again raised its argument that single-phase
       primary-circuit costs should be reallocated to secondary users. IIEC explained that, “[i]n
       electrical distribution systems, the term ‘phase’ simply refers to an energized conductor.

           1
            REACT appears to build upon this argument as the basis for the instant appeal.


                                                     -4-
       Single-phase primary distribution circuits are composed of a single conductor that is energized
       to a primary voltage level, and a ground or neutral conductor. Three-phase primary distribution
       circuits consist of three energized conductors and a ground or neutral conductor.”
       Commonwealth Edison Co., No. 10-0467, at 174 (May 24, 2011). Further, “because of the
       potential for load and voltage imbalances [within the system], utilities rarely choose to use
       single phase primary circuits to serve primary voltage customers.” (Internal quotation marks
       omitted.) Id. at 176. Though IIEC carried the argument’s banner, REACT also urged that the
       primary and secondary delineations needed further segmentation based on each customer
       class’s usage of primary-system components. The Commission rejected the argument, stating
       that, “at this time, these costs do not appear to be as neatly (and fairly) segregable as the IIEC
       asserts.” Id.
¶ 15       The Commission did find, however, that ComEd did not sufficiently comply with several
       of the five directives set forth in the 2008 special investigation order. For example, ComEd
       sent agents to directly observe only a very small portion of the facilities and otherwise relied on
       existing data. Additionally, although ComEd claimed to have looked to 35 other utility
       companies nationwide to see how they allocated costs between primary and secondary
       systems, it did not submit sufficient evidence as to how these utilities allocated said costs. The
       Commission’s staff (Staff) had opined that most of these utilities used a specific voltage
       (primarily 4 kV) as the dividing line between the two groups, as ComEd had done. Still, the
       Commission reiterated that ComEd should have more thoroughly demonstrated the knowledge
       gained from examining the other utilities’ methods so as to ensure the development of a
       meaningful primary/secondary split.
¶ 16       Despite these shortcomings, the Commission declined the requests by IIEC and REACT to
       invalidate the ECOSS.2 The Commission stated that, once ComEd fully complied with the
       2008 directives, “further segmentation of ComEd’s costs may be necessary, depending upon
       the outcome.” (Emphasis added.) Id. For the purposes of the 2010 rate case, however, the
       Commission found the ECOSS to be “greatly improved over what ha[d] been previously
       submitted in other dockets.” Id. at 264. It found the ECOSS “accurate enough” to support
       another 25% move toward the 2007 proposed rate increases. Id. In fact, it found, the ECOSS
       supported greater movement, but the Commission reasoned that a more modest 25% move
       was “consistent with the principle of gradualism, which avoids rate shock.” Id.

¶ 17                              D. The 2013 Rate-Design Proceeding
¶ 18       In the 2013 rate-design proceeding (No. 13-0387), at issue in this appeal, the Commission
       evaluated only rate design, or allocation. REACT again urged that the primary and secondary
       delineations needed further segmentation based on each customer class’s usage of primary-
       system components. Specifically, REACT believed that primary service should be further
       segmented by phase of service. As IIEC had noted in previous proceedings, REACT contended
       that members of the ELL and HV over 10 MW classes used a de minimus portion of single-


          2
           REACT appealed the Commission’s refusal to invalidate the ECOSS. In what appears to be a
       minute order, the First District denied the appeal as moot. Coalition to Request Equitable Costs
       Together v. Illinois Commerce Comm’n, Nos. 1-11-1781, 1-11-2200, 1-11-2260, 1-11-2274 cons.
       (May 16, 2013).

                                                    -5-
       phase lines. If the ELL and HV over 10 MW classes did not pay for any of the costs of
       single-phase lines, their share of costs would be reduced by 36%, or $9 million.
¶ 19       On this issue, REACT submitted written direct and rebuttal testimony from two expert
       witnesses, Harry Terhune and Bradley Fultz. Terhune is a licensed engineer with special
       expertise in electrical engineering. He worked for ComEd for 31 years and rose to various
       management positions, including transmission and distribution planning manager. Terhune
       began his analysis with an explanation of ComEd’s electric delivery system. When asked to
       provide an analogy of the various distribution components, Terhune answered:
                “To envision how the pieces of ComEd’s distribution facilities fit together, it may be
                helpful to draw an analogy to a large tree. The bulk electric system and high voltage
                transmission system would equate to the trunk of the tree. The three-phase
                high-capacity primary distribution lines would be the largest branches of the tree. The
                single phase, two-phase, and low-capacity three-phase lines would be analogous to
                smaller branches radiating out. Secondary voltage lines and services would be
                analogous to twigs at the ends of the smaller branches.”
¶ 20       More technically, primary distribution lines, also known as shared distribution lines,
       feeders, or circuits, leave their source substation via three-phase high-capacity main-stem
       electrical conductors. All primary-voltage customers benefit from the high-capacity main-stem
       portions of the distribution lines. As the lines progress out into the territory, the high-capacity
       portions of the lines may be connected or “tapped” by lower-capacity wires that serve smaller
       loads. The lower-capacity taps might be either single, two, or three phase. Any location with
       three single-phase transformers connected together may be thought of as a three-phase location
       or load source. The ELL and HV over 10 MW classes generally require only three-phase
       service, because single- or two-phase service is not strong enough. The ELL and HV over 10
       MW classes might use a de minimus amount of single-phase service to facilitate lower-voltage
       needs, such as for a guard shack, parking-lot lights, or a sign. These needs may be met by
       single-phase transformers and conductors connected to nearby three-phase lines.
¶ 21       Terhune understood that the cost-causation principles underlying rate design required that
       facilities that are not used, or are used only to a de minimis degree, should be excluded from the
       cost allocation. Presumably, as REACT later argued before the Commission, Terhune based
       his understanding of cost-causation principles on section 16-108(c) of the Act. That section
       states in part:
                “Charges for delivery services shall be cost based, and shall allow the electric utility to
                recover the costs of providing delivery services through its charges to its delivery
                service customers that use the facilities and services associated with such costs.”
                220 ILCS 5/16-108(c) (West 2012).
¶ 22       In Terhune’s view, because the ELL and HV over 10 MW classes did not use, or used only
       to a de minimus degree, the primary single- and two-phase lines serving the lower, 4 kV needs,
       they should not be allocated any costs, or only a very small proportion of costs, associated with
       those single- and two-phase facilities.
¶ 23       Terhune made a series of recommendations to effectuate the reallocation. Primarily,
       Terhune recommended an immediate revision. The ELL and HV over 10 MW classes would
       no longer be responsible for costs associated with single- and two-phase lines, which would
       reduce by 36%, or $9 million, their responsibility for costs associated with the primary-voltage
       level lines. Responsibility for this $9 million would be evenly redistributed among all 15 of the

                                                    -6-
       customer classes. (REACT would later suggest, based on data provided by ComEd witnesses,
       that this redistribution would have a “small impact” on the customers in the other classes, who
       are greater in number. For example, $9 million comprised only 0.5% of ComEd’s
       approximately $2.3 billion overall revenue requirement. The average impact on a single
       residential customer would be approximately $2.58 per year.)
¶ 24        REACT’s next witness, Fultz, is a managing partner at an energy consulting firm. He
       assists large energy users with energy-supply procurement and management. Fultz agreed with
       Terhune’s recommendation to revise the allocations, based on the fact that the ELL and HV
       over 10 MW classes do not use single- or two-phase primary service.
¶ 25        REACT proposed that, even if the Commission did not reallocate the $9 million at that
       time, it should freeze the existing allocations pending a more detailed study to be presented at
       the next rate case. The study would analyze further segmenting the primary service for the
       various classes. As advocated by Terhune:
                “[The Commission should] direct ComEd to perform a statistically valid analysis to
                determine the proper proportion of Shared Distribution Lines[, i.e., primary line costs,]
                to be assigned to each customer class or subclass and incorporate those results into its
                ECOSS. This statistically valid analysis should, at a minimum, address REACT’s
                concerns about allocation of single-, two- and three-phase and 4 kV primary
                distribution line costs.”
       Terhune disagreed with later criticism that the study would be too difficult to perform. He
       stated that a sampling of facilities could be gathered from ComEd’s existing records rather
       than from field inspections and would not require repetitive studies for each rate-design
       proceeding.
¶ 26        Another interested party, the Commercial Group, like IIEC, seemed to agree with REACT
       that customer classes using higher voltages were being charged costs associated with system
       components that they did not use (such as single-phase and two-phase facilities that have “little
       usefulness in providing service to large load rate payers”). However, the Commercial Group
       found fault with REACT’s proposal because it focused too narrowly on the ELL and HV over
       10 MW classes to the exclusion of the other classes. The Commercial Group, like IIEC,
       recommended that primary-service cost allocations be revised 10% to 20% for all classes that
       are unlikely to use the low-load components (rather than 36% for just the ELL and HV over 10
       MW classes) and that the costs be reallocated to the secondary customer classes only (rather
       than equally among all classes). IIEC, through witness Robert Stephens, offered that the
       Wisconsin Power and Light Company was attempting a similar segmentation of
       primary-service costs.
¶ 27        On the other side, ComEd had hired a consulting group, Christensen Associates Energy
       Consulting, LLC, in an effort to comply with the Commission’s prior directives to refine its
       primary/secondary delineation. Christensen looked to 16 different utilities, and none of those
       utilities reported further segmenting primary service into different phases of service. Michael
       O’Sheasy, a ComEd witness who worked for Christensen, was not aware of any utility that
       segmented primary service by phase; it was not standard practice in the industry.
¶ 28        O’Sheasy termed REACT’s proposed method “allocation by exclusion.” The danger with
       allocation by exclusion is that allowing one customer class to exclude costs associated with
       system components that it does not use could invite other customer classes to do the same,
       creating an increasingly disaggregated and complex rate design.

                                                   -7-
¶ 29       O’Sheasy further opined that separating costs by phase of service would require a
       determination of the “path of service.” The problem with this approach is that paths can change
       over time. Load requirements prevailing at the time of the study could change over time. Cost
       efficiency might require that older equipment remain in place until a later date. A single-phase
       primary tap might be present due simply to the history of how the utility’s primary-service
       construction practices evolved over time. A single-phase tap might be changed to a three-phase
       tap to accommodate increased load needs.
¶ 30       ComEd witness Bradley Bjerning and Staff witnesses Peter Lazare and William Johnson
       each testified that REACT’s and IIEC’s proposals to exclude costs associated with primary
       single- and two-phase lines were one-sided. Bjerning stated that such proposals consider the
       extent to which large-load users do not use primary single-phase lines, but it does not consider
       the extent to which secondary customers or single-phase users do not require three-phase
       primary-voltage configurations. Lazare testified:
                   “I consider [these proposals] one-sided ***. [Stephens] focuses solely on the costs
               that he believes primary customers should avoid but ignores those additional costs that
               primary customers may create on the system.
                                                    ***
                   [The proposals] should be rejected. If primary customers should not be held
               responsible for the costs of single-phase lines, then secondary customers should not
               have to bear the additional expense of three[-]phase service required to serve the
               end-uses of primary customers.”3
¶ 31       Johnson also found REACT’s approach to be one-sided. He explained that, ideally, a high
       degree of facility-to-customer matchup aids cost-based rate design or allocation. However, one
       must consider the system as a whole when designing rate allocation. The selective elimination
       of costs for a few chosen classes (ELL and HV over 10 MW) could result in inequity, because
       each class’s full responsibility for costs associated with the distribution system have not been
       accounted for in a consistent manner.
¶ 32       ComEd witness, and its rates and policy director, Christine Brinkman also stressed the
       importance of considering the system as a whole. She generally agreed with the principle that
       costs should be allocated to those who cause the costs to be incurred. She conceded that, if a
       customer (class)4 did not use a “particular set” of facilities, it would not be fair to allocate costs

           3
             This appeal concerns further segmentation within the primary system. Lazare’s reference to the
       secondary system is likely due to a difference between IIEC’s and REACT’s respective proposals. As
       noted, IIEC proposed that 10% to 20% of the costs associated with single-phase lines be reallocated to
       secondary customers (in effect, challenging the accepted dividing line between primary and secondary
       users), and REACT proposed that 36% (basically all) of the costs associated with single-phase lines be
       reallocated among all classes equally (both primary and secondary customers). While both proposals
       were in play when Lazare testified, here we are concerned only with REACT’s proposal. Lazare’s
       warning against disrupting the balance in an allocation system applies to both proposals.
           4
             As REACT complains, ComEd witnesses did not always specify whether they were referring to an
       individual customer or an entire customer class. This matters because, if the witnesses were referring to
       individual customers, they misunderstood REACT’s position to be more complex than it is. Here,
       however, we can infer that Brinkman referred to an entire class, because she closed her sentence by
       referring to the “group.”

                                                       -8-
       for those facilities to that customer “group.” However, she did not believe that ComEd could
       “direct charge” specific facility costs to specific customers. Rather, differentiating the facilities
       used provides a basis for a customer’s classification in a certain group. Costs are apportioned
       based on the system as a whole. Interclass cost allocations are (largely) based on peak demand,
       because different classes impose different costs on the system, based on their respective peak
       demands.
¶ 33       As to REACT’s request for further study, Bjerning advised against it. Terhune’s method of
       cost allocation was not the only method. Bjerning acknowledged that further refinement is
       always possible. He even acknowledged that, technically, ComEd had the capability of
       performing the study. However, practicality is always a concern. In his view, the proposed
       study would be complex and resource-intensive. Even if ComEd sampled only a small, yet
       statistically reliable, portion of its 4.8 million meters and 6,400 circuits, spread out over 11,400
       square miles, further inquiry would be required to determine: (1) if the meter points are served
       from the single-phase, two-phase, or three-phase primary-voltage configuration; (2) if the
       circuit extends in that configuration before or beyond the meter points; (3) if the meter points
       are connected at the 34 kV, 12 kV, or 4 kV portion of the circuit; (4) if the circuit extends in
       that voltage or combination of voltages before or beyond the meter points; (5) if the meter
       points are served from an overhead or underground configuration of the circuit; (6) if the
       circuit extends in the overhead or underground configuration before or beyond the meter
       points; (7) the age of the circuit serving the meter points; (8) the age of the circuit before or
       beyond the meter points; (9) the other circuits that provide backup service to the circuit serving
       the meter points; and (10) if the meter points are connected to a switch that requires capacity
       from a different circuit when the preferred circuit is out of service.
¶ 34       At the close of evidence and upon review, the Commission approved ComEd’s proposed
       rate design, with an exception concerning the railroad class to be discussed later. The
       Commission confirmed its commitment to cost-based allocations, but it did not find
       practicable the level of precision in REACT’s proposed itemization of costs. It rejected
       REACT’s argument that section 16-108(c) of the Act required that level of precision. 220
       ILCS 5/16-108(c) (West 2012). As such, the Commission rejected REACT’s proposal to
       further segment the primary-service level into phases for cost-allocation purposes. The
       Commission stated:
                    “While it is apparent in the evidence presented in this case that certain groups of
                facilities are not used by larger load customers, segmenting the cost allocation by
                phase of service does not appear to be practicable. There is also some question as to
                whether any attempt to segment according to phase of service would be equitable or
                accurate. [Thus,] [t]he Commission rejects the changes to cost allocations to primary
                service as proposed by REACT ***.” (Emphases added.) Commonwealth Edison Co.,
                No. 13-0387, at 51 (Dec. 18, 2013).
¶ 35       The Commission found that REACT’s proposal leaned toward what ComEd’s and the
       Staff’s witnesses called “allocation by exclusion.” Allowing one class to exclude costs
       associated with certain system components could not be done fairly without allowing others to
       do the same. The Commission rejected REACT’s argument that it was being overbilled by $9
       million. It stated that REACT did not adequately explain who would be responsible for
       absorbing the $9 million. Therefore, it agreed with Bjerning and Lazare that REACT’s
       approach was one-sided.

                                                     -9-
¶ 36        The Commission declined to order the further study that REACT proposed. It noted that
       there was no dispute that ComEd had the capability to perform such a study. However, it
       agreed with ComEd that the study would be “highly complex,” referencing several of the 10
       tasks set forth by Bjerning. Moreover, the Commission questioned the lasting impact of any
       such study, noting that it could quickly “become an unsustainable process because the
       distribution system is constantly changing.” The Commission agreed that allowing each class
       to exclude costs associated with system components could make the rate-design process
       “increasingly disaggregated and complex.”
¶ 37        The Commission did make one exception to the general practice against further
       segmenting the primary-service level. As to the railroad class only, the Commission allowed
       for the exclusion of costs associated with 4 kV facilities, i.e., the lower end of the
       primary-service level. The Commission agreed with witness testimony that the railroad class
       was a “unique class.” In addition to providing a public service, it operated in an “extremely”
       limited geographic region and was comprised of only two customers, each of which took
       voltage at a uniform 12.5 kV. Therefore, further segmenting primary-service level costs for the
       railroad class did not present as many technical difficulties. REACT petitioned for rehearing.
       The Commission denied the petition. This appeal followed.

¶ 38                                            II. ANALYSIS
¶ 39        REACT challenges the Commission’s finding that the current ECOSS provided a
       sufficient foundation for a fair rate design or allocation. It argues that the ECOSS was flawed
       in that it should have called for further segmenting costs associated with the primary-voltage
       level of service by phase of service. It contends that its members are being overbilled by $9
       million for costs associated with single-phase lines that they do not use. In the event that the
       overallocation is not immediately corrected, REACT urges that, at a minimum, the current
       allocations should be “frozen” and further study should be ordered.
¶ 40        Before we can address these issues, however, we must begin with an interpretation of
       section 16-108(c) of the Act. 220 ILCS 5/16-108(c) (West 2012). In large part, REACT’s
       argument that its members should not be charged for costs associated with single-phase lines is
       based on its interpretation of section 16-108(c). Of course, if REACT were able to establish
       that the Commission misinterpreted and, consequently, misapplied the statute, it could avoid
       the difficult task of establishing that the Commission’s decision on the merits was an abuse of
       discretion. As will be explained in more detail below, the standard of review in interpreting a
       statute is ordinarily de novo, but, where the language offers more than one reasonable
       interpretation, we defer to the agency charged with enforcing the statute. Church v. State, 164
       Ill. 2d 153, 162 (1995). Here, the Commission reasonably rejected REACT’s interpretation of
       the statute and we defer to its decision regarding the statute.

¶ 41                                       A. Section 16-108(c)
¶ 42       REACT argues that the Commission violated section 16-108(c) of the Act in approving a
       rate design or allocation that allowed for customers in the large-load classes to be charged for
       costs associated with one- and two-phase lines (or facilities) that they do not use. 220 ILCS
       5/16-108(c) (West 2012). REACT notes that we must reverse the Commission if the
       Commission’s order is in violation of the state or federal constitution or other laws. 220 ILCS


                                                  - 10 -
       5/10-201(e)(iv)(C) (West 2012). Thus, at issue is an interpretation of section 16-108(c) of the
       Act.
¶ 43        Generally, courts review de novo the interpretation of a statute. Commonwealth Edison Co.
       v. Illinois Commerce Comm’n, 2014 IL App (1st) 132011, ¶ 19. The goal of statutory
       interpretation is to ascertain and give effect to the legislature’s intent. Id. The best indicator of
       the legislature’s intent is the language of the statute, which should be given its plain and
       ordinary meaning. Id. It is not permissible to depart from the plain language of the statute by
       reading into it exceptions, limitations, or conditions not expressed by the legislature. Id. ¶ 35.
       Each word should be given reasonable meaning and not rendered superfluous. People ex rel.
       Department of Labor v. Sackville Construction, Inc., 402 Ill. App. 3d 195, 198 (2010). The
       statute is to be read as a whole with all relevant parts to be considered. Gardner v. Mullins, 234
       Ill. 2d 503, 511 (2009). Where there appears to be a conflict, the specific provision controls
       over the general provision. People v. Arnhold, 359 Ill. App. 3d 857, 861 (2005).
¶ 44        When the language is clear and unambiguous, the statute must be interpreted de novo
       without resort to other aids of construction and without deference to the agency’s decision.
       Boaden v. Department of Law Enforcement, 171 Ill. 2d 230, 239 (1996) (declining to defer to
       the agency’s interpretation where the statute was not ambiguous). However, if the statute is
       ambiguous, the court does not perform its own de novo interpretation of the statute, as would
       be necessary in the absence of an administrative interpretation. Illinois Bell Telephone Co. v.
       Illinois Commerce Comm’n, 362 Ill. App. 3d 652, 657 (2005). Rather, the court merely asks
       whether the agency charged with the statute’s administration came to a reasonable
       interpretation based on a permissible construction of the statute. Church, 164 Ill. 2d at 162.
       While the court is not “bound” by the agency’s interpretation, the court is not justified in
       reversing the decision merely because it would have interpreted the statute differently. Id.
¶ 45        The first task, therefore, is to determine whether the statute at issue is ambiguous. A statute
       is not ambiguous simply because the parties disagree as to its meaning. Kaider v. Hamos, 2012
       IL App (1st) 111109, ¶ 11. A statute is ambiguous if its meaning cannot be interpreted from its
       plain language or if it is capable of being understood “by reasonably well-informed persons” in
       more than one manner. Krohe v. City of Bloomington, 204 Ill. 2d 392, 396 (2003). Here, for the
       reasons that follow, the interpretation offered by REACT is not the only reasonable
       interpretation. Therefore, the Commission’s interpretation of the statute is entitled to deference
       so long as it is reasonable.
¶ 46        Again, the contested portion of section 16-108(c) provides:
                “Charges for delivery services shall be cost based, and shall allow the electric utility to
                recover the costs of providing delivery services through its charges to its delivery
                service customers that use the facilities and services associated with such costs.” 220
                ILCS 5/16-108(c) (West 2012).
¶ 47        REACT reads this sentence as a mandate that the Commission “approve ‘cost based’ rates
       that assign costs to ‘customers that use the facilities and services associated with such costs.’ ”
       (Emphasis added.) In other words, REACT reads the sentence to define “cost-based rates” as
       rates that assign costs to customers that use the facilities and services associated with such
       costs. Therefore, in its view, the provision mandates that a class of customers that never uses a
       particular facility should not bear any costs that can be traced back to that facility.
¶ 48        At least two weaknesses in REACT’s interpretation prevent it from being the only
       reasonable one. First, REACT ignores the structure of the sentence when it proffers that the

                                                    - 11 -
       second clause defines the first. Rather, the sentence structure more likely indicates two
       separate mandates: (1) that charges shall be cost based; and (2) that charges shall allow for the
       aforementioned cost-recovery method. If the second clause defined the first, there would be no
       need for the comma, the conjunctive “and,” or the second “shall.”
¶ 49       Second, REACT ignores the word “allow.” The word “allow” connotes a permissive,
       rather than a mandatory, approach. Together, the words “shall allow the electric utility” may be
       read as the legislature’s permissive grant of authority to the utility to design rates and allocate
       costs in a way that might otherwise be challenged by a customer. Read this way, the first clause
       in the sentence sets a boundary in designing rates and allocating costs and the second clause
       offers an option, perhaps even a preferred option, in designing rates and allocating costs within
       that boundary.
¶ 50       We do not, by the previous two paragraphs, attempt to interpret the statute. Again, where
       the words are suggestive of more than one meaning, the main question is simply whether the
       Commission’s interpretation was reasonable and should be afforded deference. Therefore, we
       mean only to show that REACT’s interpretation of the statute has weaknesses and cannot be
       considered the only reasonable interpretation. Certainly, the Commission itself values the
       broader principle set forth by REACT that customer classes’ use of facilities and services
       should be a predominant factor in allocating costs. It simply disagrees that the statute requires
       what it considers to be an overly “granular” itemization of costs in order to design a reliable,
       reasonable, and fair allocation of costs.
¶ 51       The Commission agrees with REACT that section 16-108(c) mandates cost-based rates.
       However, it argues that other provisions in the Act, as well as existing case law, more broadly
       define cost-based rates so as not to require the level of precision that REACT envisions in
       matching up facilities to customer classes. Under the Commission’s interpretation, section
       16-108(c) does not mandate that costs associated with a precise facility be recovered only from
       customers that use that facility. Rather, section 16-108(c) allows that costs be recovered from
       customers that use the facilities and services associated with the costs.
¶ 52       The Commission points to other provisions in the Act to support its view that the overall
       goal of rate design is fairness in allocating costs among the customer classes, not “granular”
       precision in itemizing costs. For example, section 8-101 states in part:
                   “All rules and regulations made by a public utility affecting or pertaining to its
               charges or service to the public shall be just and reasonable.” (Emphasis added.) 220
               ILCS 5/8-101 (West 2012).
¶ 53       Section 9-241 states in part:
               “No public utility shall establish or maintain any unreasonable difference as to rates or
               other charges, services, facilities, or in any other respect, either as between localities or
               as between classes of service.” (Emphasis added.) 220 ILCS 5/9-241 (West 2012).
¶ 54       The Commission agrees that cost of service is a predominant and mandatory component in
       crafting a fair rate design. For example, section 1-102 states in part:
               “The General Assembly finds that the health, welfare and prosperity of all Illinois
               citizens require the provision of adequate, efficient, reliable, environmentally safe and
               least-cost public utility services at prices which accurately reflect the long-term cost of
               such services and which are equitable to all citizens. It is therefore declared *** that



                                                    - 12 -
                public utilities shall continue to be regulated effectively and comprehensively. ***
                [T]o ensure[:]
                                                       ***
                        (d) Equity: the fair treatment of consumers and investors in order that
                            ***
                            (ii) the application of rates is based on public understandability and
                        acceptance of the reasonableness of the rate structure and level;
                            (iii) the cost of supplying public utility services is allocated to those who
                        cause the costs to be incurred;
                                                       ***
                            (viii) the rates for utility services are affordable and therefore preserve the
                        availability of such services to all citizens.” (Emphases added.) 220 ILCS
                        5/1-102(d)(ii), (iii), (viii) (West 2012).
       However, the Commission posits that, while cost of service is a predominant and mandatory
       component of rate design, the Act allows for the possibility that, under certain limited
       circumstances, it need not be the only component. In other words, the limited consideration or
       incorporation of a noncost-based factor into a rate design would not necessarily disqualify the
       overall design from satisfying the requirement that it be cost-based. For example, section
       1-102(d)(iv) states that “if factors other than cost of service are considered in regulatory
       decisions, the rationale for these actions [shall be] set forth.” 220 ILCS 5/1-102(d)(iv) (West
       2012).
¶ 55        In sum, the Commission rejected REACT’s interpretation of section 16-108(c), and this
       rejection is reasonable and consistent with the broad language of the Act as a whole. See also
       Commonwealth Edison Co. v. Illinois Commerce Comm’n, 322 Ill. App. 3d 846, 854 (2001)
       (generally holding that the term “cost based” was susceptible to more than one interpretation
       and, therefore, affording deference to the agency’s reasonable interpretation of the term).
       Moving forward with deference to the Commission’s broader reading of the Act, we address
       REACT’s remaining arguments that: (1) the current ECOSS results in an inaccurate, or unfair,
       allocation of costs; and (2) the study proposed by REACT is necessary to obtain greater
       precision in the itemization of costs. Then, as a final matter, we address REACT’s concern that
       the Commission treated the railroad class differently by allowing it to further segment primary
       costs.
¶ 56        In evaluating each of these arguments, we are mindful that the Commission’s decision
       must be supported by “substantial evidence.” 220 ILCS 5/10-201(e)(iv)(A) (West 2012);
       Commonwealth Edison Co. v. Illinois Commerce Comm’n, 2014 IL App (1st) 132011, ¶ 54.
       “Substantial evidence” is more than a mere scintilla of evidence, but it does not have to rise to
       the level of a preponderance of the evidence. Commonwealth, 2014 IL App (1st) 132011, ¶ 54.
       It is the Commission’s role to weigh the evidence. Id. In fulfilling this role, the Commission
       must resolve conflicting expert opinions on highly technical matters. City of Chicago v. Illinois
       Commerce Comm’n, 133 Ill. App. 3d 435, 445 (1985). Rate-design and cost-allocation issues,
       because of their complexity, are “ ‘uniquely a matter for the Commission’s discretion.’ ”
       Ameren Illinois Co. v. Illinois Commerce Comm’n, 2012 IL App (4th) 100962, ¶ 147 (quoting
       Central Illinois Public Service Co. v. Illinois Commerce Comm’n, 243 Ill. App. 3d 421, 446
       (1993)).

                                                    - 13 -
¶ 57                                          B. Fair Allocation
¶ 58        REACT argues that the Commission erred in approving the cost allocations set forth in the
       ECOSS. In its view, the cost allocations are inaccurate and unfair, because they are based on an
       ECOSS that “attributes to [the ELL and HV over 10 MW classes] millions of dollars of costs
       associated with identifiable and specific ComEd distribution facilities[, i.e., primary single-
       and two-phase lines,] which those customers do not use.” (Emphases in original.) REACT
       argues that the costs attributed to the ELL and HV over 10 MW classes are “artificially inflated
       by $9 million per year.” REACT proposes that the allegedly excessive $9 million be evenly
       redistributed among all customer classes.
¶ 59        In large part, REACT bases its argument on a point that we have already rejected: its
       interpretation that section 16-108(c) requires an exacting facility-to-customer-class matchup.
       However, REACT also attempts to challenge the Commission’s order by: (1) pointing to what
       it believes to be an internally inconsistent statement; and (2) alleging that the Commission
       departed from its 2007, 2008, and 2010 orders.
¶ 60        As to the first challenge, REACT argues that the following statement by the Commission
       demonstrates that its approach to the case was not well reasoned:
                “While it is apparent in the evidence presented in this case that certain groups of
                facilities are not used by larger load customers, segmenting the cost allocation by
                phase of service does not appear to be practicable. There is also some question as to
                whether any attempt to segment according to phase of service would be equitable or
                accurate. [Thus,] [t]he Commission rejects the changes to cost allocations to primary
                service as proposed by REACT ***.” (Emphases in original and internal quotation
                marks omitted.)
       REACT posits that, in this statement, the Commission admits an inaccurate cost allocation but
       does nothing to fix it. REACT’s position is premised on its interpretation of section 16-108(c)
       that cost-based allocations require near perfect precision in facility-to-customer-class
       matchup. However, as we defer to the Commission’s reasonable rejection of this
       interpretation, we see no inconsistency in the challenged statement. Rather, in this statement,
       the Commission states that, although the current allocation method does not provide for an
       exacting facility-to-customer-class matchup, the Commission does not believe that any
       attempt at further segmentation would result in a more “equitable or accurate” allocation than
       the current allocation method provides, which, so far as this court can infer from the evidence
       accepted by the Commission, looks at each class’s proportionate strain on the system as a
       whole.
¶ 61        As to the second challenge, REACT contends that, in approving the current ECOSS, the
       Commission departed from its own 2007, 2008, and 2010 directives. In REACT’s view, a
       departure from prior directives would compromise the reliability of the Commission’s ruling
       such that it would be entitled to less deference. See, e.g., Business & Professional People for
       the Public Interest v. Illinois Commerce Comm’n, 136 Ill. 2d 192, 228 (1989) (heightened
       degree of appellate scrutiny is appropriate where ruling “drastically departs” from past
       Commission practice); cf. Peoples Gas, Light & Coke Co. v. Illinois Commerce Comm’n, 175
       Ill. App. 3d 39, 51 (1988) (the legislature has given the Commission broad powers to deal
       freely with each situation as it comes, regardless of how the Commission previously handled a
       similar, or even the same, issue).

                                                  - 14 -
¶ 62       We reject REACT’s argument. The Commission’s 2013 order does not depart, let alone
       “drastically depart,” from its 2007, 2008, and 2010 orders. All of the prior orders directed
       ComEd to further refine its ratemaking practices in allocating costs between primary and
       secondary systems. Although the Commission ordered further investigation to support that
       differentiation, it never required ComEd to further segment the primary-service level. To the
       contrary, in the 2010 order, it expressly rejected IIEC’s plea to do so: “Nothing in the [2008
       order] required ComEd to do what the IIEC argues.” Commonwealth Edison Co., No.
       10-0467, at 176 (May 24, 2011). The Commission’s 2010 criticisms of ComEd’s prior
       ECOSS, which it called “less than perfect” and in need of “further refinement,” concerned
       ComEd’s failure to adequately observe and sample its facilities and consider other utilities’
       ratemaking practices. Heading into the 2013 proceedings, ComEd hired the Christensen
       consulting group in part to remedy its prior shortcomings. Thus, the Commission’s 2013 order
       is not a departure from the 2007, 2008, and 2010 orders. Rather, it reflects the Commission’s
       decision that, for the time being and as to the issue at hand, its prior directives for further
       refinement and investigation have been satisfied.
¶ 63       As we are not persuaded by REACT’s three arguments, its challenge to the Commission’s
       finding that the allocations are fair must fail.
¶ 64       In any case, the evidence supports the Commission’s finding that REACT’s proposed
       solution is problematic. Johnson and Bjerning testified that evenly redistributing the $9 million
       that the ELL and HV over 10 MW classes are currently paying for costs associated with
       primary single-phase lines would result in a systemic imbalance. The ELL and HV over 10
       MW classes are not the only classes that shoulder the burden in paying for costs associated
       with the primary single-phase lines. For example, IIEC argued that costs associated with the
       single-phase lines should be reduced for all classes mid-load and up. Those classes would
       continue paying for their share of the costs of the single-phase lines, plus a portion of the $9
       million previously paid by the ELL and HV over 10 MW classes. In seeking to completely
       eliminate its share of the costs associated with the primary single-phase lines, REACT seeks to
       alter the effect on only the ELL and HV over 10 MW classes of what it perceives to be a
       systemic problem. On a systemic level, however, the costs associated with the primary
       single-phase lines would not be allocated to their users with any more precision than they were
       before.
¶ 65       Thus, REACT’s proposed reallocation highlights what the Commission reasonably
       deemed a one-sided approach. The ELL and HV over 10 MW classes would be relieved of
       their formerly assigned $9 million share of the costs associated with single-phase lines (albeit,
       having a portion of that share returned to them as part of the even redistribution among the 15
       classes), while members in other classes would keep their formerly assigned share AND
       shoulder an additional share of the redistributed $9 million. Moreover, no reallocations would
       be made to the single-phase users’ share of costs associated with three-phase lines. Granted,
       single-phase users’ electricity first travels through a three-phase line before being “tapped”
       out. It does not follow, however, that single-phase users need such an extensive network of
       three-phase lines. If the system were built to serve exclusively the single-phase users, rather
       than to accommodate the needs of all of the classes, then, to borrow Terhune’s analogy, the
       tree’s trunk and largest branches would likely be thinner.
¶ 66       We appreciate that REACT does not oppose, and, in fact, urges, further study to parse out
       components of the system that might be unnecessary to single-phase users. As addressed in the

                                                  - 15 -
       next portion of our analysis, however, we affirm the Commission’s finding that further study
       with the goal to change the method of allocation is not worth the costs associated with such a
       study.

¶ 67                                           C. Further Study
¶ 68       REACT next argues that the Commission erred in failing to order a proposed study that
       would enable further segmentation of the primary service by phase of service. REACT posits
       that the benefits of the study would outweigh its costs, and the Commission erred in finding
       otherwise.
¶ 69       As to benefits, REACT raises many points that we have already rejected. REACT argues
       that the study would satisfy section 16-108(c) of the Act. We have already rejected REACT’s
       interpretation of section 16-108(c), and, therefore, we disagree that section 16-108(c) requires
       the sort of precision that the study would aim to provide.
¶ 70       REACT also argues that the study is necessary to prevent its members from being
       overbilled. Throughout its brief, REACT cites certain statistics to give the impression that its
       members are being overbilled. For instance, REACT notes that, since 2007, the ELL and HV
       over 10 MW classes have been experiencing rate increases that will ultimately approach 140%
       and 129%, respectively, which, in comparison, are higher percentage increases than those
       proposed for the other classes. However, as ComEd noted in its initial proposal, a goal behind
       the increases for the ELL and HV over 10 MW classes was to eliminate existing subsidies
       afforded to those classes. In context, therefore, REACT has not established a true imbalance.
¶ 71       Additionally, REACT notes that, currently, approximately 36%, or $9 million, of the costs
       allocated to the ELL and HV over 10 MW classes are associated with single-phase primary
       lines that, as a general rule, those classes do not use. However, it does not follow that members
       of the ELL and HV over 10 MW classes are currently overbilled by 36%. The ECOSS bases
       rates on the use of the system as a whole. As Lazare noted, one class cannot selectively exclude
       components of the system without allowing other classes to do the same.
¶ 72       REACT has implicitly argued throughout its brief that a lack of precision in itemizing costs
       has led to a lack of fairness in allocating costs. However, as highlighted by the flaws in
       REACT’s proposed reallocation, precision in itemizing must not be conflated with fairness in
       allocating. While the former is a potential indicator of the latter, it is not the goal in and of
       itself.
¶ 73       Accordingly, the Commission reasonably found that the benefits of the proposed study
       were not as great as REACT contends. The study is not necessary to bring the ECOSS into
       compliance with section 16-108(c). The study is not necessary to correct a dramatically
       disproportionate rate increase or a $9 million overbilling to the ELL and HV over 10 MW
       classes. Also, there is no guarantee that a study aimed to increase the precision of itemizing
       costs will lead to increased fairness in allocating costs.
¶ 74       As to the burdens associated with the study, O’Sheasy testified that it was not the industry
       norm to further segment primary costs by phase. He noted that none of the 16 utilities surveyed
       by ComEd’s consultant further segments primary costs by phase. Johnson, O’Sheasy,
       Bjerning, and Lazare testified in various ways that segmenting primary costs by phase
       amounted to an unbalanced “allocation by exclusion” and/or an unreliable “path of service”
       approach.


                                                  - 16 -
¶ 75       These witnesses explained that allocation by exclusion was disfavored. The electrical
       distribution system is a large, interconnected system meant to serve multiple customer classes.
       If one customer class paid costs for only the specific system components it used without
       allowing all customer classes to do the same, the existing allocations would become
       unbalanced. Yet, if all customer classes did the same, the rate design could become
       “increasingly disaggregated and complex.”
¶ 76       O’Sheasy further criticized REACT’s proposed study as a “path of service” approach. He
       explained that the distribution system is constantly changing. Load requirements prevailing
       during the study could change over time. A single-phase primary tap might be present due
       simply to the history of how the utility’s primary-service level construction practices evolved
       over time. A single-phase tap might be changed to a three-phase tap to accommodate increased
       load needs.
¶ 77       Additionally, Bjerning testified that the proposed study would be complex and resource-
       intensive. ComEd has 4.8 million meters, connected to 6,400 circuits, across over 11,400
       square miles. Even if ComEd sampled only a small, yet statistically reliable, portion of those
       meters, further inquiry would be required to determine a multitude of factors concerning
       circuit configurations before and beyond the meter points.
¶ 78       REACT responds with evidence to the contrary. For instance, Stephens testified that
       Wisconsin Power and Light was proposing a similar “separation” within the primary-voltage
       level. Bjerning acknowledged that ComEd had the capability to perform the study. And
       Terhune disagreed that the study would be as complicated as Bjerning envisioned. Terhune
       explained that the sampling could be gathered from ComEd’s existing records rather than from
       field inspections and would not require repetitive studies for each rate-design proceeding.
¶ 79       However, the Commission was not required to accept REACT’s assessment. Although
       REACT pointed to a single utility company nationwide that segmented costs by phase, ComEd
       pointed to 16 that did not. Similarly, the Commission was free to favor Staff and ComEd
       witnesses’ testimony, stating that the study would be complex, over Terhune’s testimony.
       Questions concerning rate design and cost allocation are uniquely a matter for the
       Commission’s discretion. See, e.g., Ameren, 2012 IL App (4th) 100962, ¶ 147. Here, as the
       evidence supported the Commission’s findings, REACT has not convinced us to reverse its
       decision.

¶ 80                                           D. Railroad Class
¶ 81        Finally, we reject REACT’s suggestion that, because the Commission allowed further
       segmenting primary-service costs for the railroad class, the Commission must allow further
       segmenting primary-service costs for the ELL and HV over 10 MW classes. Again, for the
       railroad class only, the Commission excluded costs associated with 4-kV-and-lower facilities,
       4 kV being the lowest end of the primary-voltage service level. The Commission reasoned that
       the railroad class does not use those low-voltage facilities and that, as it can easily be done,
       those costs should be excluded.
¶ 82        REACT points to section 9-241 of the Act, which states that “[n]o public utility shall
       establish or maintain any unreasonable difference as to rates or other charges, services,
       facilities, or in any other respect, either as between localities or as between classes of service.”
       (Emphasis added.) 220 ILCS 5/9-241 (West 2012); see also Apple Canyon Lake Property


                                                    - 17 -
       Owners’ Ass’n v. Illinois Commerce Comm’n, 2013 IL App (3d) 100832, ¶ 44 (the
       Commission may not take arbitrary or capricious action). REACT posits that, if the
       Commission can segment primary-service costs for the railroad class, it can do the same for the
       ELL and HV over 10 MW classes.
¶ 83        REACT fails to fully acknowledge that section 9-241 does not preclude rate differences
       between classes. Rather, section 9-241 precludes only unreasonable differences. Here, the
       Commission took care to explain its reasons for treating the railroad class differently. As to the
       policy behind excluding 4 kV costs, it noted that the railroad was a “unique class,” and it
       recognized “the economic, environmental and social benefits flowing from a reasonably priced
       public transportation system in a populous metropolitan area.” Moreover, as to the feasibility
       of excluding 4 kV costs, it accepted that the railroad class was, per one witness, “exceptionally
       geographically restricted” and was comprised of only two customers, each of which took
       voltage at a uniform 12.5 kV. In contrast, members of the ELL and HV over 10 MW classes are
       spread over a wide geographic area, are comprised of many customers, and do not accept a
       uniform voltage. REACT makes no real attempt to discredit these bases for treating the
       railroad class differently. Accordingly, we accept the Commission’s reasoning as to the
       railroad class.

¶ 84                                    III. CONCLUSION
¶ 85      For the aforementioned reasons, we affirm the Commission’s order.

¶ 86      Affirmed.




                                                   - 18 -